Citation Nr: 0835336	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  07-21 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to special monthly compensation (SMC) on account 
of the need for aid and attendance at a higher level.



REPRESENTATION

Appellant represented by:	Blinded Veterans Association



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from June 1971 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In a May 2008 rating decision, the RO corrected a prior May 
2005 determination as to the correct basis for entitlement to 
special monthly compensation.  Specifically, it was noted 
that service connection had been granted for systemic 
pulmonary histoplasmosis with severe pulmonary involvement 
with a 100 percent rating effective October 2004.  
Previously, the veteran had been granted entitlement to 
special monthly compensation under 38 U.S.C.A. § 1114(n) and 
38 C.F.R. § 3.350(d)(4) on account of blindness with light 
perception of both eyes.  Based on a single evaluation 100 
percent disabling and an additional service-connected 
disability independently ratable at 60 percent or more, 
entitlement to housebound benefits was granted with the 
assignment of special monthly compensation under 38 U.S.C.A. 
§ 1114(o) and 38 C.F.R. § 3.350(e).  The veteran was informed 
that since he had bilateral blindness without light 
perception rated 100 percent disabling and an additional 
service-connected disability independently ratable at 10 
percent, he was entitlement to special monthly compensation 
under 38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f).  This 
special monthly compensation was payable as equal to 
38 U.S.C.A. § 1114(o) and 38 C.F.R. § 3.350(e).  Thus, there 
was no change in the amount of the monthly benefit.  

The RO clarified that the veteran was entitled to special 
monthly compensation under 38 U.S.C.A. § 1114(p) and 
38 C.F.R. § 3.350(f)(4) based on bilateral blindness with no 
light perception and additional independent 100 percent 
rating for systemic histoplasmosis with severe pulmonary 
involvement.  

In essence, as set forth below, the veteran is seeking aid 
and attendance at a higher level under 38 U.S.C.A. § 
1114(r)(2).


FINDINGS OF FACT

The veteran has received necessary and life-sustaining daily 
health care with hands-on facilitation by his wife, a 
registered nurse, and also under the ongoing direction, 
guidance and supervision of his treating physician, with whom 
he is in ongoing contact; the veteran's wife died during the 
appeal period and the veteran now requires the daily health 
care services of a skilled provider.


CONCLUSION OF LAW

The criteria for aid and attendance at a higher level of care 
are met.  38 U.S.C.A. § 1114(r)(2) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.


Special Monthly Compensation

As noted above, the veteran receives special monthly 
compensation under 38 U.S.C.A. § 1114(p) and 38 C.F.R. 
§ 3.350(f)(4) based on bilateral blindness with no light 
perception and additional independent 100 percent rating for 
systemic histoplasmosis with severe pulmonary involvement.  

The basic allowance for need of aid and attendance of another 
person authorized by 38 U.S.C.A. § 1114(r)(1); 38 C.F.R. § 
3.350(h)(1), (2).  

Entitlement to special monthly compensation under 38 C.F.R. § 
3.352(b) requires the following basic criteria for the higher 
level of aid and attendance allowance:

A veteran is entitled to the higher level aid and 
attendance allowance authorized by 38 U.S.C.A. § 
1114(r)(2); 38 C.F.R. § 3.350(h)(3) in lieu of a regular 
aid and attendance allowance when the following 
conditions are met: The veteran is entitled to 
compensation authorized under 38 U.S.C. § 1114(o), or 
the maximum rate of compensation authorized under 38 
U.S.C. § 1114(p); the veteran meets the requirements for 
entitlement to the regular aid and attendance allowance; 
and the veteran needs a "higher level of care" (as 
defined therein) than is required to establish 
entitlement to the regular aid and attendance allowance, 
and in the absence of the provision of such higher level 
of care the veteran would require hospitalization, 
nursing home care, or other residential institution 
care.

The veteran's need for a higher level of care than is 
required to establish entitlement to the regular aid and 
attendance allowance is determined by a VA physician or, 
in areas where no VA physician is available, by a 
physician carrying out such function under contract or 
fee arrangement based on an examination by such 
physician.

Need for a higher level of care shall be considered to 
be need for personal health-care services provided on a 
daily basis in the veteran's home by a person who is 
licensed to provide such services or who provides such 
services under the regular supervision of a licensed 
health-care professional. Personal health-care services 
include (but are not limited to) such services as 
physical therapy, administration of injections, 
placement of indwelling catheters, and the changing of 
sterile dressings, or like functions which require 
professional health-care training or the regular 
supervision of a trained health-care professional to 
perform. A licensed health-care professional includes 
(but is not limited to) a doctor of medicine or 
osteopathy, a registered nurse, a licensed practical 
nurse, or a physical therapist licensed to practice by a 
State or political subdivision thereof.

The term "under the regular supervision of a licensed 
health-care professional" means that an unlicensed 
person performing personal health-care services is 
following a regimen of personal health-care service 
prescribed by a health-care professional, and that the 
health-care professional consults with the unlicensed 
person providing the healthcare services at least once 
each month to monitor the prescribed regimen. The 
consultation need not be in person; a telephone call 
will suffice. 38 C.F.R. § 3.352(b)(3).

A person performing personal health-care services who is 
a relative or other member of the veteran's household is 
not exempted from the requirement that he or she be a 
licensed health-care professional or be providing such 
care under the regular supervision of a licensed health-
care professional.

The higher level aid and attendance allowance is to be 
granted only when the veteran's need is clearly 
established and the amount of services required by the 
veteran on a daily basis is substantial. 

Performance of the necessary aid and attendance service by a 
relative of the beneficiary or other member of his or her 
household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352(c).

A review of the records shows that the veteran requested a 
higher level of aid and attendance in September 2006.  He 
stated that his service-connected disabilities prevented him 
from protecting himself from the hazards of daily living and 
he needed daily assistance of a qualified health care giver 
to monitor and administer his medications.  His wife was 
providing those services under the supervision of his primary 
care physician as she was a registered nurse (RN) and was 
qualified to perform those duties.  

The veteran submitted a September 2006 letter from this 
private physician, J.H.W., M.D., which indicated that the 
veteran required his wife, an RN to give him his injections 
and help with his medications for his blindness and pulmonary 
disorder.  He stated that he thought that the veteran needed 
the help of a "medically competent  person" to assist him.  
He explained why this was the case regarding the nature of 
his injections, allergic reactions, and additional medical 
care needs.  The physician also explained that this person 
would need to be sure that the veteran was aware of when his 
inhalers ran out so that they could be refilled and to also 
assist in his prevention of confusing his tablets.  

The veteran was afforded a VA aid and attendance examination 
in September 2006.  The VA physician indicated that the 
veteran came to the appointment accompanied by his wife, an 
RN.  They used a disabled van for transportation.  The 
examiner indicated that the veteran was blind and had 
pulmonary disability which prevented him from protecting 
himself from the hazards of daily living.  He was able to 
leave his home if accompanied by a qualified health care 
provider.  The veteran was able to walk without the 
assistance of another person for between 5 blocks and 1 mile, 
sometimes.  However, he would need to leave his home 
accompanied by a qualified provider to ensure that he was 
safe from the hazards of daily living due to his blindness.  
He also used a cane and a guide dog.  The examiner certified 
that the veteran required the daily personal health care 
services of a skilled provider without which the veteran 
would require hospital, nursing home, or other intuitional 
care.  

In November 2006, the veteran was afforded another VA aid and 
attendance examination.  At that time, it was noted that the 
veteran had total blindness, with no light perception.  The 
veteran used a guide dog.  The veteran was accompanied to the 
examination by his wife, who drove him.  The veteran reported 
that he paid a bank to manage his benefits payments and pay 
all of his bills.  He retained control over some of the 
benefit payments.  The examiner felt that the veteran was 
capable to directing others to handle his financial affairs.  
The examiner noted that his wife administered his weekly 
allergy shot as well as all of his medications daily.  She 
also handled having the medications refilled.  His wife 
prepared his food and the veteran was able to feed himself.  
The veteran was able to dress and undress although his wife 
chose his clothing for him.  The veteran was able to bathe 
and attend to the wants of nature.  The veteran was able to 
walk his dog, but only 3 blocks due to shortness of breath.  
The veteran would occasionally go to the grocery store by 
himself by using a special taxi or bus, but he was assisted 
by someone in the grocery store once he arrived and his dog 
accompanied him.  He would do the same for some doctor 
appointments.  He required the assistance of another person 
(his wife) to attend to activities of daily living, but the 
examiner felt that the veteran did not require the assistance 
of a health care provider.  

Subsequent VA outpatient records reflect that as of October 
2007, the veteran's dog died.  The veteran obtained another 
guide dog by April 2008.  Unfortunately, the records show 
that the veteran's wife was killed; the veteran's VA 
treatment records also indicate that her sister, and her 
mother died as well.  

The Board finds that the criteria for entitlement to special 
monthly compensation under 38 C.F.R. § 3.352(b) for the 
higher level of aid and attendance allowance are met.  

A VA physician and a private physician determined that the 
veteran had a need for aid and attendance.  Although one VA 
examiner opined that the veteran did not require the 
assistance of a health care provider, the Board finds that 
this VA examiner did not adequately consider that the 
assistance provided by the veteran's wife constituted 
assistance by a health care provider as she is a registered 
nurse.  Further, the veteran needs personal health-care 
services provided on a daily basis in the veteran's home by a 
person who is licensed to provide such services or who 
provides such services under the regular supervision of a 
licensed health-care professional.  The veteran has been care 
for by his wife, an RN.  She performed injections as well as 
other medical duties.  The veteran's private physician was 
also monitoring the veteran's care.  The Board finds that the 
veteran clearly needs substantial care on a daily basis.  

In sum, the veteran had been receiving necessary and life-
sustaining daily health care with hands-on facilitation by 
his wife, an RN, and also under the ongoing direction, 
guidance and supervision of his treating physician, with whom 
there was ongoing contact.

As noted, unfortunately, the veteran's wife has died and the 
veteran certainly will now require another competent person 
to perform the higher level of care in his home, if he 
chooses to remain there, i.e., the daily health care services 
of a skilled provider.

Accordingly, aid and attendance under 38 U.S.C.A. § 
1114(r)(2) is warranted.


ORDER

Special monthly compensation on account of the need for aid 
and attendance at a higher level under 38 U.S.C.A. § 
1114(r)(2) is granted, subject to the pertinent regulatory 
provisions relating to the payment of monetary awards.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


